DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Douglas Hahm, Applicant’s representative on April 27, 2021.

The application has been amended as follows: 
Disregard the amendments to the specification filed on June 10, 2020.

Amend the specification as follows:
Amend lines 3 – 6 on page 3 of the specification as follows: 
A technique called pulse sputtering aiming at realizing decomposition and activation of the nitrogen gas and forming an epitaxial film is proposed in recent years in sputtering (for example, see Japanese Patent No. 5490368 (JP 5490368)). 

Amend lines 11- 25 on page 3 of the specification as follows: 
Fig. 6 is a cross-sectional view showing a structure of a related-art pulse sputtering apparatus 51 described in JP 5490368

Delete the heading "SUMMARY" from page 4 of the specification. 

After line 3 and before line 4 on page 6 of the specification insert the heading "SUMMARY OF THE INVENTION". 

Amend from page 7 line 5 to page 8 line 6 of the specification as follows: 
In the sputtering method according to the first aspect, a high-quality thin film can be provided at a low cost with a simple apparatus structure, and improvement in film deposition rate can be realized while securing active species and reaction time for . Therefore, the formation of a protective film securing high reliability of electronic components can be realized with high quality and at a low cost. 
2 
Amend lines 17 – 19 on page 10 of the specification as follows: 
Next, a sputtering method of forming an amorphous nitride thin film using the sputtering apparatus according to Embodiment 1 will be described. 

Amend from page 10 line 20 – page 11 line 4 of the specification as follows: 
In the sputtering method according to Embodiment 1, a pulse wave in which the power is intensively applied for a short period of time such as approximately 10 microseconds is utilized as a method of applying the power for generating plasma in the reactive sputtering method. In a process of forming an oxynitride film by using a metal or semiconductor target, high power is momentarily applied by applying the power for generating plasma for a short period of time of approximately 10 microseconds. For example, when the same power is consumed intensively only in a period of 1/100 of a pulse period as compared with DC sputtering using a continuous wave of 100W, the power of 10000W that is 100 times of the above is momentarily applied. When the high power is momentarily applied as described above, the nitrogen gas assumed to have relatively high dissociation energy and difficulty dissociating is promoted to be dissociated, and atomic nitrogen having high reactivity or nitrogen in a radical state is generated. Accordingly, nitriding of a thin film is promoted. As a result, a thin film having a high concentration ratio of nitrogen as compared with a thin film obtained by DC sputtering using the continuous wave can be obtained. 

Amend from page 11 line 30 – page 12 line 19 of the specification as follows: 
Fig. 2 is a schematic view showing a sputtering process according to Embodiment 1 of the present disclosure. Fig. 2 schematically shows a state of a plasma space at the moment when the pulse voltage is applied. As the high power is momentarily applied, nitrogen molecules 32 in plasma are decomposed and activated to thereby generate atomic nitrogen, nitrogen radicals 34 and nitrogen ions 33. Among them, the nitrogen ions 33 are allowed to collide with the surface of the target material 7 due to a sheath potential gradient of plasma and sputtered silicon particles 31 as component atoms of the target material 7 are sputtered. Part of the ejected sputtered silicon particles 31 reaches the surface of the substrate 6 or the surface of a thin film already deposited3 on the substrate while having high energy. After that, the nitrogen radicals 34 collide and diffuse continuously after the pulse signal is turned off and react with silicon atoms reaching on the surface of the substrate 6 or the surface of the thin film already deposited on the substrate to thereby form silicon nitride. A silicon nitride thin film in which silicon atoms 35 and nitrogen atoms 36 are densely arranged is formed on the substrate 6 by the repetition of the above. In the reaction process, the nitrogen radicals 34 are reduced after the pulse signal is turned off due to combination with silicon or recombination with nitrogen adicals to each other, and then disappear. As the nitriding reaction does not occur after the nitrogen radicals disappear, to take the period in which the pulse voltage is not applied only decreases productivity. 

Amend lines 9 – 15 on page 14 of the specification as follows: 
That is, a period of one pulse

Amend lines 22 – 34 on page 14 of the specification as follows: 
It is desirable that the ratio of the period in which the power is applied in one period (duty ratio) is a short period of time for achieving the object of applying high power momentarily as described above. However, in a point in which the duty ratio is less than 0.1%, the power is in the middle of rising and the period is insufficient for reaching the set power. From the vicinity of a point in which the duty ratio exceeds 30%, the above-described atomic nitrogen or nitrogen in the radical state formed due to dissociation of the nitrogen gas is reduced, and when the duty radio becomes approximately 50%, nitrogen is in approximately the same state as normal DC sputtering. Therefore, the ratio of the period in which power is applied in one cycle is preferably in a range of 0.1% or more to 30% or less. 

Amend lines 1 – 14 page 15 of the specification as follows:4 
Next, experimental results obtained by performing examination of the duty ratio for improving the film deposition rate are shown in Fig. 4. In this experiment, Si was used as the target material and only the nitrogen gas was used as the gas. Conditions 

Amend lines 15 – 22 on page 15 of the specification as follows: 
Results obtained by observing efractive indexes of thin films fabricated in the above experiment are shown in Fig. 5. The refractive index is widely used as an index indicating the density of a thin film which is the most effective and can be measured easily. In a case where composition of the thin film is not largely deviated, it can be determined that a film having a higher refractive index is denser. In a case of silicon nitride, films having efractive indexes in the vicinity of 2.02 to 2.03 are preferable. 

Amend lines 20 – 31 on page 16 of the specification as follows: 
As described above, according to the present disclosure, generation and disappearance of nitrogen radicals in plasma as the important factors are grasped on the time base in the formation of the nitride thin film by the sputtering method, thereby realizing improvement in film deposition rate while securing active species and reaction . Therefore, the formation of the protective film securing high reliability of electronic components can be realized with high quality and at a low cost. Accordingly, use of hazardous gases and the detoxifying apparatus or safety measures for them are not necessary, and high-quality nitride protective film can be easily formed also at places other than semiconductor factories. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/JOSE I HERNANDEZ-KENNEY/           Primary Examiner, Art Unit 1717